Opinion issued September 26, 2007








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-01101-CV
____________

IN RE CHALLENGE OFFICE PRODUCTS , INC.
AND JOHN BARBOSA , Relators



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION	Relators, Challenge Office Products , Inc. and John Barbosa, filed a petition
for a writ of mandamus challenging Judge Gamble's November 15, 2005 order
granting a motion to compel a deposition on written questions filed by the real party
in interest, 3-D Office Supply, Inc. (1)  Relators are nonparties to a lawsuit between the
plaintiff/real party in interest and defendant Reuben Howard over a covenant not to
compete.
	The motion compels production of the following: "documents, receipts,
invoices, bills, and other written material as described on the attached Exhibit A (but
redacted as to all other information not herein ordered to be disclosed) evidencing the
type of goods sold, and the quantity of goods sold by Challenge Office Products, Inc.,
and/or John Barbosa, if applicable, to each of the companies, persons, or accounts
listed on the attached Exhibit A for such goods sold from January 11, 2005, until
October 5, 2005."  Relators claim this information is a trade secret or proprietary, and
submitted as evidence an affidavit of John Barbosa.  See Tex. R. Civ. P. 193.4 (party
making objection or asserting privilege must present any evidence necessary to
support objection or privilege); Tex. R. Evid. 507 (trade secrets).  Barbosa's affidavit
does not address how the specific documents are trade secrets or proprietary, except
to claim that "[p]laintiff is requesting information that deals with the products and
pricing of products sold to competitors by [Challenge Office Products] and by
necessity it requests the buying requirements of certain customers."  It does not
appear that an evidentiary hearing was held on the motion to compel, or that anything
other than Barbosa's affidavit was offered as evidence to support the privilege.  See
Tex. R. App. P. 52.7(a)(2) (relator must file with petition properly authenticated
transcript of any relevant testimony from underlying proceeding, or statement that no
testimony was adduced in connection with matter complained of).  Finally, relators
concede that the information requested is easily available from other sources.
	We deny the petition for a writ of mandamus.

PER CURIAM
Panel consists of Justice Nuchia, Jennings, and Keyes.
1.            
       -      
-